JUSTICE MURRAY delivered the opinion of the court: Defendant, Robert Lindem, Jr., appeals from an order entered by the trial court on October 1, 1984, committing him to the custody of the Illinois Department of Mental Health and Developmental Disabilities for a period of SVa years, less credit for good behavior. Lindem had been found not guilty by reason of insanity of charges of theft, robbery, and a violation of bail bond. Lindem was sentenced on November 1, 1984, and filed a late notice of appeal on April 4, 1985. His brief was filed on February 14, 1986. The State’s brief was filed on October 23,1986. On appeal plaintiff seeks vacation of the trial court’s acquittal of violation of bail bond by reason of insanity and a judgment of ordinary acquittal. As an alternative Lindem seeks a vacation of the order committing him to the Department of Mental Health and a remandment to the trial court that said department submit an outpatient care plan for Lindem.  An examination of the record reveals that the order appealed from expired by its terms on December 28, 1986, 22 days before Lindem’s reply brief was filed. It would appear from the record that the issues tendered by Lindem are now moot by expiration of the order appealed from. In re Marriage of Savas (1985), 139 Ill. App. 3d 68, 79-80, 486 N.E.2d 1318.  In the event Lindem is still held in custody by the Department of Mental Health and Developmental Disabilities, the appropriate remedy is by habeas corpus. Raimondo v. Pavkovic (1982), 107 Ill. App. 3d 226, 437 N.E.2d 712; Lee v. Pavkovic (1983), 119 Ill. App. 3d 439, 444, 456 N.E.2d 621. Appeal dismissed. SULLIVAN, P.J., and LORENZ, J., concur.